                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     MARK ANTHONY CLARK,                            :
         Plaintiff,                                 :
                                                    :
              v.                                    :       NO. 19-2235
                                                    :
     JOHN DOE-WALKER, et al.,                       :
          Defendants.                               :

                                        MEMORANDUM OPINION

     Schmehl, J.      /s/ JLS                                               February 5, 2020

I.           INTRODUCTION

              Plaintiff filed a Complaint in this matter on May 22, 2019. After several defendants were

     dismissed from the case, Plaintiff’s Complaint was served on Defendants Hawkins, Walker and

     Whiteside only. Plaintiff brings a cause of action pursuant to 42 U.S.C. § 1983 against these

     corrections officers, claiming that claiming that they subjected him to excessive force and sexual

     abuse during a cell search at Chester County Prison. Defendants have moved to dismiss

     Plaintiff’s Complaint, and for the reasons that follow, I will deny Defendants’ motion.

II.          FACTS

             Plaintiff alleges that the events in his Complaint occurred while he was confined at Chester

     County Prison. Plaintiff’s Complaint does not specifically allege that he was a pretrial detainee at

     the time of the events in question, but a review of his state court docket entries shows that he

     pled guilty in the Chester County Court of Common Pleas on September 6, 2018. As the events

     in question occurred in July of 2018, it is evident that Plaintiff was a pretrial detainee at that

     time.
        Plaintiff alleges that on July 18, 2018, he was sitting on his bunk in his cell when he

heard movement coming from outside his cell. (Compl. at 5.) Plaintiff alleges he went to his cell

door and saw C.O. Walker, C.O. Whiteside and Sgt. Hawkins step out of the control room onto

the block. Believing it may be time for a mandatory cell search, Plaintiff alleges he returned to

his bunk to wait his turn for his cell to be searched. He claims moments later the officers entered

his cell and he heard C.O. Walker say “come on, let’s see what you got for us!” while waving his

hand in a challenging motion. (Id.) Plaintiff alleges that he sensed something “wasn’t right”

when he saw all three officers at his door because one officer is supposed to remain in the control

room. (Id.) He alleges that while he was trying to put his shoes on, all three officers entered his

cell and he felt a hand grasp the back of his neck tightly. Plaintiff then stood up, pushed the arm

of the hand grasping him, and a tussle ensued with the officers. Plaintiff claims he ended up on

the floor with all three officers on top of him.

      Plaintiff alleges C.O. Walker straddled him and pushed his forearm and elbow into

Plaintiff’s throat, making it difficult for him to breathe. (Id. at 6.) Plaintiff alleges he felt a sharp

pain in his right arm and saw C.O. Whiteside bending his arm backwards. Plaintiff then tried to

free his arm by pulling away. (Id.) Plaintiff alleges C.O. Walker directed him to roll over, which

he was not able to do because C.O. Walker was straddling his chest. He alleges he heard

someone yell “grab his dick Whiteside, that’ll make him roll over” and felt someone grasp his

penis and pull it sideways, causing excruciating pain. (Id.) Plaintiff was ultimately handcuffed,

lifted to his feet, placed in a restraint position, and forced out of his cell. He alleges he was

forced back into his cell but “stopped by [his] restraint.” (Id.) Plaintiff claims that his feet were

kicked out from under him, causing his head to hit the bottom of his bunk, then the floor.

Plaintiff alleges the officers thereafter uncuffed him and left his cell. He alleges that the use of
  force was entirely unprovoked, that he never resisted the officers or refused any orders since

  “none was [sic] given.” (Id.) Plaintiff alleges he was taken to the medical department and treated

  for his injuries – lacerations to his forehead and the corner of his right eye. (Id. at 4.)

III.    LEGAL STANDARD

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

  satisfies the plausibility standard when the facts alleged “allow[] the court to draw the reasonable

  inference that the defendant is liable for the misconduct alleged.” Burtch v. Millberg Factors,

  Inc., 662 F.3d 212, 220-21 (3d Cir. 2011) (citing Iqbal, 556 U.S. at 678). While the plausibility

  standard is not “akin to a ‘probability requirement,’” there nevertheless must be more than a

  “sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (citing

  Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a

  defendant's liability, it ‘stops short of the line between possibility and plausibility of entitlement

  to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

          The Court of Appeals requires a three-step analysis under a 12(b)(6) motion: (1) “it must

  ‘tak[e] note of the elements [the] plaintiff must plead to state a claim;’” (2) “it should identify

  allegations that, ‘because they are no more than conclusions, are not entitled to the assumption of

  truth;’” and, (3) “[w]hen there are well-pleaded factual allegations, [the] court should assume

  their veracity and then determine whether they plausibly give rise to an entitlement for relief.”

  Connelly v. Lane Construction Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556 U.S.

  at 675, 679); see also Burtch, 662 F.3d at 221; Malleus v. George, 641 F.3d 560, 563 (3d. Cir.

  2011); Santiago v. Warminster Township, 629 F.3d 121, 130 (3d. Cir. 2010).
IV.        DISCUSSION

      A.    Excessive Force Claim

           Plaintiff alleges that Defendants used excessive force against him. Because Plaintiff was a

 pretrial detainee at the time of the incident in question, his excessive force claim is governed by

 the Due Process Clause of the Fourteenth Amendment, which “protects a pretrial detainee from

 the use of excessive force that amounts to punishment.” Kingsley v. Hendrickson, ___ U.S. ___,

 135 S.Ct. 2466, 2473 (2015) (quoting Graham v. Connor, 490 U.S. 386, 395 n. 10 (1989)). To

 demonstrate a due process violation, a detainee must prove that “the force purposely or

 knowingly used against him was objectively unreasonable,” meaning “that the actions [were] not

 ‘rationally related to a legitimate nonpunitive governmental purpose.’” Id. (quoting Bell v.

 Wolfish, 441 U.S. 520, 561 (1979)). In evaluating whether an officer used “objectively

 unreasonable” force, courts consider the Kingsley factors: “[1] the relationship between the need

 for the use of force and the amount of force used; [2] the extent of the plaintiff’s injury; [3] any

 effort made by the officer to temper or to limit the amount of force; [4] the severity of the

 security problem at issue; [5] the threat reasonably perceived by the officer; and [6] whether the

 plaintiff was actively resisting.” Robinson v. Danberg, 673 F. App'x 205, 209 (3d Cir. 2016)

 (quoting Kingsley).

           Defendants argue that Plaintiff “misrepresents the facts leading up to the officers entering

 his cell on the [Restricted Housing Unit] and makes only a passing reference to the reason the

 [Cell Extraction Unit] was activated.” ECF No. 15, p. 6. Defendants allege that prior to the

 mandatory cell searches, Plaintiff had covered his cell window with wet toilet paper and used

 one of the mattresses to obstruct the officers’ access to the cell flap to handcuff him. Id.

 Defendants allege that Plaintiff refused multiple direct orders to remove the mattress and place
himself on the floor, and that he then flooded his cell with water. Id. Defendants allege that when

they finally entered Plaintiff’s cell, he continued to resist the officers and refuse their orders,

causing the need to subdue and restrain him. Id. at p. 7. Defendants also provided incident

reports, officer logs and other papers relevant to the July 15, 2018, incident to refute Plaintiff’s

allegations. See id., Exh. A. Defendants argue that when reviewing the totality of the

circumstances, the amount of force used by them was reasonable and applied in good faith to

gain control over Plaintiff.

      Although Defendants’ allegations regarding Plaintiff’s conduct prior to the cell search may

ultimately result in a finding that Defendants used objectively reasonable force, they do not

support dismissing Plaintiff’s excessive force claim at this stage of the proceedings. Plaintiff’s

Complaint alleges numerous acts of force employed by the officers that, when taken as true and

construed liberally, are sufficient to elevate Plaintiff’s claim past the level of mere speculation. It

would be more appropriate to resolve Defendants’ arguments regarding the objective

reasonableness of the force used after discovery, once all the facts of the matter have been

developed. Accordingly, Defendants’ motion is denied as to the excessive force claims.

      B. Sexual Abuse Claim

      Plaintiff also alleges that during the incident, one of the Defendants grabbed his penis and

pulled him sideways, causing pain. Compl. at p. 6. A sexual abuse claim such as this is evaluated

similarly to an excessive force claim in that the prisoner must allege facts that plausibly show

that the force knowingly used against him was objectively unreasonable. Ricks v. Shover, 891

F.3d 468, 475 (3d Cir. 2017). Taking Plaintiff’s allegations as true, as the Court is obligated to

do at this stage of the proceedings, Plaintiff has pled a basis for a plausible claim against

Defendants for sexual abuse. This claim also will benefit from the development of a complete
 factual record in order to assess the reasonableness of Defendants’ alleged action. Accordingly,

 Defendants’ motion is denied, and Plaintiff will be permitted to proceed on his sexual abuse

 claim at this time.

V.    CONCLUSION

      For all of the foregoing reasons, Defendants’ motion to dismiss is denied.
